Exhibit 10.1

2007 OMNIBUS EQUITY PLAN

CAPE FEAR BANK CORPORATION

ARTICLE 1

PURPOSE AND EFFECTIVE DATE

1.1 Purpose.    The purpose of this 2007 Omnibus Equity Plan of Cape Fear Bank
Corporation is to promote the long-term financial success of Cape Fear Bank
Corporation, increasing stockholder value by providing employees and directors
the opportunity to acquire an ownership interest in Cape Fear Bank Corporation
and enabling Cape Fear Bank Corporation and its related entities to attract and
retain the services of the employees and directors upon whom the successful
conduct of Cape Fear Bank Corporation’s business depends.

1.2 Effective Date.    This Plan shall be effective when it is adopted by Cape
Fear Bank Corporation’s board of directors and thereafter approved by the
affirmative vote of Cape Fear Bank Corporation stockholders in accordance with
applicable rules and procedures, including those in Internal Revenue Code
section 422 and Treasury Regulation section 1.422-3. Any award granted under
this Plan before stockholder approval shall be null and void if stockholders do
not approve the Plan within 12 months after the Plan’s adoption by Cape Fear
Bank Corporation’s board of directors. Subject to Article 12, the Plan shall
continue until the tenth anniversary of the date it is approved by Cape Fear
Bank Corporation’s board of directors.

ARTICLE 2

DEFINITIONS

When used in this Plan, the following words, terms, and phrases have the
meanings given in this Article 2 unless another meaning is expressly provided
elsewhere in this document or is clearly required by the context. When applying
these definitions and any other word, term, or phrase used in this Plan, the
form of any word, term, or phrase shall include any and all of its other forms.

2.1 Award means a grant of (a) the right under Article 6 to purchase Cape Fear
Bank Corporation common stock at a stated price during a specified period of
time (an “Option”), which Option may be (x) an Incentive Stock Option that on
the date of the Award is identified as an Incentive Stock Option, satisfies the
conditions imposed under Internal Revenue Code section 422, and is not later
modified in a manner inconsistent with Internal Revenue Code section 422 or
(y) a Nonqualified Stock Option, meaning any Option that is not an Incentive
Stock Option, or (b) Restricted Stock, meaning a share of Cape Fear Bank
Corporation common stock granted to a Participant contingent upon satisfaction
of conditions described in Article 7, or (c) Performance Shares, meaning shares
of Cape Fear Bank Corporation common stock granted to a Participant contingent
upon satisfaction of conditions described in Article 8, or (d) a Stock
Appreciation Right or “SAR,” meaning an Award granted under Article 9 and
consisting of the potential appreciation of the shares of Cape Fear Bank
Corporation common stock underlying the Award.

2.2 Award Agreement means the written or electronic agreement between Cape Fear
Bank Corporation and each Participant containing the terms and conditions of an
Award and the manner in which it will or may be settled if earned. If there is a
conflict between the terms of this Plan and the terms of the Award Agreement,
the terms of this Plan shall govern.

2.3 Covered Officer means those Employees whose compensation is or likely will
be subject to limited deductibility under Internal Revenue Code section 162(m)
as of the last day of any calendar year.

2.4 Director means a person who, on the date an Award is made to him or to her,
is not an Employee but who is a member of Cape Fear Bank Corporation’s board of
directors, a member of the board of directors

 

1



--------------------------------------------------------------------------------

of a Related Entity, or a member of the governing body of any unincorporated
Related Entity. For purposes of applying this definition, a Director’s status
will be determined as of the date an Award is made to him or to her.

2.5 Employee means any person who, on any applicable date, is a common law
employee of Cape Fear Bank Corporation or a Related Entity. A worker who is not
classified as a common law employee but who is subsequently reclassified as a
common law employee of Cape Fear Bank Corporation for any reason and on any
basis shall be treated as a common law employee solely from the date
reclassification occurs. Reclassification shall not be applied retroactively for
any purpose of this Plan.

2.6 Exercise Price means the amount, if any, a Participant must pay to exercise
an Award.

2.7 Fair Market Value means the value of one share of Cape Fear Bank Corporation
common stock, determined according to the following rules: (x) if Cape Fear Bank
Corporation common stock is traded on an exchange or on an automated quotation
system giving closing prices, the reported closing price on the relevant date if
it is a trading day and otherwise on the next trading day, (y) if Cape Fear Bank
Corporation common stock is traded over-the-counter with no reported closing
price, the mean between the highest bid and the lowest asked prices on that
quotation system on the relevant date if it is a trading day and otherwise on
the next trading day, or (z) if neither clause (x) nor clause (y) applies, the
fair market value as determined by the Plan Committee in good faith and, for
Incentive Stock Options, consistent with the rules prescribed under Internal
Revenue Code section 422.

2.8 Internal Revenue Code means the Internal Revenue Code of 1986, as amended or
superseded after the date this Plan becomes effective under section 1.2, and any
applicable rulings or regulations issued under the Internal Revenue Code of
1986.

2.9 Participant means an Employee or Director to whom an Award is granted, for
as long as the Award remains outstanding.

2.10 Plan means this 2007 Omnibus Equity Plan of Cape Fear Bank Corporation, as
amended from time to time.

2.11 Plan Committee means a committee of Cape Fear Bank Corporation’s board of
directors consisting entirely of individuals (a) who are outside directors as
defined in Treasury Regulation section 1.162-27(e)(3)(i), (b) who are
non-employee directors within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, (c) who do not receive remuneration from Cape Fear Bank
Corporation or any Related Entity in any capacity other than as a director,
except as permitted under Treasury Regulation section 1.162-27(e)(3), and
(d) who are independent directors within the meaning of rules of The Nasdaq
Stock Market, Inc. The Plan Committee shall consist of at least three
individuals.

2.12 Plan Year means Cape Fear Bank Corporation’s fiscal year.

2.13 Related Entity means an entity that is or becomes related to Cape Fear Bank
Corporation through common ownership, as determined under Internal Revenue Code
section 414(b) or (c) but modified as permitted under Proposed Treasury
Regulation section 1.409A-1(b)(5)(iii)(D) and any successor to those proposed
regulations.

2.14 Cape Fear Bank Corporation means Cape Fear Bank Corporation, a North
Carolina corporation. Except for purposes of determining whether a Change in
Control has occurred (according to Article 11), the term Cape Fear Bank
Corporation also means any corporation or entity that is a successor to Cape
Fear Bank Corporation or substantially all of its assets and that assumes the
obligations of Cape Fear Bank Corporation under this Plan by operation of law or
otherwise.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

PARTICIPATION

3.1 Awards to Employees.    Consistent with the terms of the Plan and subject to
section 3.3, the Plan Committee alone shall decide which Employees will be
granted Awards, shall specify the types of Awards granted to Employees, and
shall determine the terms upon which Awards are granted and may be earned. The
Plan Committee may establish different terms and conditions for each type of
Award granted to an Employee, for each Employee receiving the same type of
Award, and for the same Employee for each Award the Employee receives,
regardless of whether the Awards are granted at the same or different times. The
Plan Committee shall have exclusive authority to determine whether an Award
qualifies or is intended to qualify for the exemption from the deduction
limitations of Internal Revenue Code section 162(m) for performance-based
compensation.

3.2 Awards to Directors.    Consistent with the terms of the Plan and subject to
section 3.3, Cape Fear Bank Corporation’s board of directors alone may grant to
Directors Nonqualified Stock Options under section 6.1 and Restricted Stock
under section 7.1.

3.3 Conditions of Participation.    By accepting an Award, each Employee and
Director agrees (x) to be bound by the terms of the Award Agreement and the Plan
and to comply with other conditions imposed by the Plan Committee, and (y) that
the Plan Committee (or Cape Fear Bank Corporation’s board of directors, as
appropriate) may amend the Plan and the Award Agreements without any additional
consideration if necessary to avoid penalties arising under Internal Revenue
Code section 409A, even if the amendment reduces, restricts, or eliminates
rights that were granted under the Plan, the Award Agreement, or both before the
amendment.

ARTICLE 4

ADMINISTRATION

4.1 Duties.    The Plan Committee is responsible for administering the Plan and
shall have all powers appropriate and necessary for that purpose. Consistent
with the Plan’s objectives, Cape Fear Bank Corporation’s board of directors and
the Plan Committee may adopt, amend, and rescind rules and regulations relating
to the Plan to protect Cape Fear Bank Corporation’s and Related Entities’
interests. Consistent with the Plan’s objectives, Cape Fear Bank Corporation’s
board of directors and the Plan Committee shall have complete discretion to make
all other decisions necessary or advisable for the administration and
interpretation of the Plan. Actions of Cape Fear Bank Corporation’s board of
directors and the Plan Committee shall be final, binding, and conclusive for all
purposes and upon all persons.

4.2 Delegation of Duties.    In its sole discretion, Cape Fear Bank
Corporation’s board of directors and the Plan Committee may delegate ministerial
duties associated with the Plan to any person that it deems appropriate,
including an Employee. However, neither Cape Fear Bank Corporation’s board of
directors nor the Plan Committee shall delegate a duty it must discharge to
comply with the conditions for exemption of performance-based compensation from
the deduction limitations of section 162(m).

4.3 Award Agreement.    As soon as administratively practical after the date an
Award is made, the Plan Committee or Cape Fear Bank Corporation’s board of
directors shall prepare and deliver an Award Agreement to each affected
Participant. The Award Agreement shall—

(a) describe the terms of the Award, including the type of Award and when and
how it may be exercised or earned,

(b) state the Exercise Price, if any, associated with the Award,

(c) state how the Award will or may be settled,

 

3



--------------------------------------------------------------------------------

(d) if different from the terms of the Plan, describe (x) any conditions that
must be satisfied before the Award may be exercised or earned, (y) any objective
restrictions placed on the Award and any performance-related conditions and
performance criteria that must be satisfied before those restrictions will be
released, and (z) any other applicable terms and conditions affecting the Award.

4.4 Restriction on Repricing.    Regardless of any other provision of this Plan
or an Award Agreement, neither Cape Fear Bank Corporation’s board of directors
nor the Plan Committee may reprice (as defined under rules of the New York Stock
Exchange or The Nasdaq Stock Market) any Award unless the repricing is approved
in advance by Cape Fear Bank Corporation’s stockholders acting at a meeting.

ARTICLE 5

LIMITS ON STOCK SUBJECT TO AWARDS

5.1 Number of Authorized Shares of Stock.    With any adjustments required by
section 5.4, the maximum number of shares of Cape Fear Bank Corporation common
stock that may be subject to Awards under this Plan is 231,469, which includes
106,008 shares authorized to be granted under Cape Fear Bank Corporation’s 1999
Incentive Stock Option Plan, as amended June 17, 2005, and 40,660 shares
authorized to be granted under the 1999 Nonstatutory Stock Option Plan, also as
amended June 17, 2005, that are not subject to outstanding awards under those
plans on the date this Plan becomes effective under section 1.2, but excluding
any shares subject to awards issued under the 1999 Incentive Stock Option Plan
or the 1999 Nonstatutory Stock Option Plan that are subsequently forfeited under
the terms of those plans. However, if this Plan is not approved by Cape Fear
Bank Corporation’s stockholders, Cape Fear Bank Corporation’s 1999 Incentive
Stock Option Plan and 1999 Nonstatutory Stock Option Plan, each as amended,
shall be unaffected and shall remain in effect for the remaining term specified
in those plans. The shares of Cape Fear Bank Corporation common stock to be
delivered under this Plan may consist in whole or in part of treasury stock or
authorized but unissued shares not reserved for any other purpose.

5.2 Award Limits and Annual Participant Limits.    (a) Award Limits. Of the
shares authorized under section 5.1, up to the total number of shares authorized
to be issued under the Plan (231,469 shares) may be reserved for issuance under
Incentive Stock Options.

(b) Annual Participant Limits. The aggregate number of shares of Cape Fear Bank
Corporation common stock underlying Awards granted under this Plan to any
Participant in any Plan Year (including but not limited to Options and SARs),
regardless of whether the Awards are thereafter canceled, forfeited, or
terminated, shall not exceed 20% of the total number of shares authorized to be
issued under the Plan (46,293 shares). This annual limitation is intended to
include the grant of all Awards, including but not limited to Awards
representing performance-based compensation described in Internal Revenue Code
section 162(m)(4)(C).

5.3 Share Accounting.    (a) As appropriate, the number of shares of Cape Fear
Bank Corporation common stock available for Awards under this Plan shall be
conditionally reduced by the number of shares of Cape Fear Bank Corporation
common stock subject to any outstanding Award, including the full number of
shares underlying SARs.

(b) As appropriate, the number of shares of Cape Fear Bank Corporation common
stock available for Awards under this Plan shall be absolutely reduced by
(x) the number of shares of Cape Fear Bank Corporation common stock issued
through Option exercises, (y) the number of shares of Cape Fear Bank Corporation
common stock issued because of satisfaction of the terms of an Award Agreement
for Performance Shares or Restricted Stock that, by the terms of the applicable
Award Agreement, are to be settled in shares of Cape Fear Bank Corporation
common stock, and (z) by the full number of shares of Cape Fear Bank Corporation
common stock underlying an earned and exercised SAR.

 

4



--------------------------------------------------------------------------------

(c) As appropriate, shares of Cape Fear Bank Corporation common stock subject to
an Award that for any reason is forfeited, cancelled, terminated, relinquished,
exchanged, or otherwise settled without the issuance of Cape Fear Bank
Corporation common stock or without payment of cash equal to its Fair Market
Value or the difference between the Award’s Fair Market Value and its Exercise
Price, if any, may again be granted under the Plan. If the Exercise Price of an
Award is paid in shares of Cape Fear Bank Corporation common stock, the shares
received by Cape Fear Bank Corporation shall not be added to the maximum
aggregate number of shares of Cape Fear Bank Corporation common stock that may
be issued under section 5.1.

5.4 Adjustment in Capitalization.    If after the date this Plan becomes
effective under section 1.2 there is a stock dividend or stock split,
recapitalization (including payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to stockholders,
exchange of shares or other similar corporate change affecting Cape Fear Bank
Corporation common stock, then consistent with the applicable provisions of
Internal Revenue Code sections 162(m), 409A, 422, and 424 and associated
regulations and to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, the Plan Committee
shall, in a manner the Plan Committee considers equitable, adjust (a) the number
of Awards that may or will be granted to Participants during a Plan Year,
(b) the aggregate number of shares of Cape Fear Bank Corporation common stock
available for Awards under section 5.1 or subject to outstanding Awards, as well
as any share-based limits imposed under this Plan, (c) the respective Exercise
Price, number of shares, and other limitations applicable to outstanding or
subsequently granted Awards, and (d) any other factors, limits, or terms
affecting any outstanding or subsequently granted Awards.

ARTICLE 6

OPTIONS

6.1 Grant of Options.    Subject to Article 10 and the terms of the Plan and the
associated Award Agreement, at any time during the term of this Plan the Plan
Committee may grant Incentive Stock Options and Nonqualified Stock Options to
Employees and Cape Fear Bank Corporation’s board of directors may grant
Nonqualified Stock Options to Directors. Unless an Award Agreement provides
otherwise, Options awarded under this Plan are intended to satisfy the
requirements for exclusion from coverage under Internal Revenue Code section
409A, and all Option Award Agreements shall be construed and administered
consistent with that intention.

6.2 Exercise Price.    Except as necessary to implement section 6.6, each Option
shall have an Exercise Price per share at least equal to the Fair Market Value
of a share of Cape Fear Bank Corporation common stock on the date of grant,
meaning the closing price on the date of grant if Cape Fear Bank Corporation
common stock is traded on an exchange (or the closing price on the next trading
day if the grant date is not a trading day). However, the Exercise Price per
share of an Incentive Stock Option shall be at least 110% of the Fair Market
Value of a share of Cape Fear Bank Corporation common stock on the date of grant
for any Incentive Stock Option issued to an Employee who, on the date of grant,
owns (as defined in Internal Revenue Code section 424(d)) Cape Fear Bank
Corporation common stock possessing more than 10% of the total combined voting
power of all classes of stock (or the combined voting power of any Related
Entity), determined according to rules issued under Internal Revenue Code
section 422.

6.3 Exercise of Options.    Subject to Article 10 and any terms, restrictions,
and conditions specified in the Plan and unless specified otherwise in the Award
Agreement, Options shall be exercisable at the time or times specified in the
Award Agreement, but (x) no Incentive Stock Option may be exercised more than
ten years after it is granted, or more than five years after it is granted in
the case of an Incentive Stock Option granted to an Employee who on the date of
grant owns (as defined in Internal Revenue Code section 424(d)) Cape Fear Bank
Corporation common stock possessing more than 10% of the total combined voting
power of

 

5



--------------------------------------------------------------------------------

all classes of stock or the combined voting power of any Related Entity,
determined under rules issued under Internal Revenue Code section 422, (y) no
Nonqualified Stock Option granted to a Director shall be exercisable more than
ten years after it is granted, and (z) Nonqualified Stock Options not granted to
Directors shall be exercisable for the period specified in the Award Agreement,
but not more than ten years after the grant date if no period is specified in
the Award Agreement.

6.4 Incentive Stock Options.    Despite any provision in this Plan to the
contrary—

(a) no provision of this Plan relating to Incentive Stock Options shall be
interpreted, amended, or altered, nor shall any discretion or authority granted
under the Plan be exercised, in a manner that is inconsistent with Internal
Revenue Code section 422 or, without the consent of the affected Participant, to
cause any Incentive Stock Option to fail to qualify for the federal income tax
treatment provided by Internal Revenue Code section 421,

(b) the aggregate Fair Market Value of the Cape Fear Bank Corporation common
stock (determined as of the date of grant) for which Incentive Stock Options are
exercisable for the first time by a Participant in any calendar year under all
stock option plans of Cape Fear Bank Corporation and all Related Entities shall
not exceed $100,000 (or other amount specified in Internal Revenue Code section
422(d)), determined under rules issued under Internal Revenue Code section 422,
and

(c) no Incentive Stock Option shall be granted to a person who is not an
Employee on the grant date.

6.5 Exercise Procedures and Payment for Options.    The Exercise Price
associated with each Option must be paid according to procedures described in
the Award Agreement. These procedures may allow either of the following payment
methods: (x) payment in cash or a cash equivalent or (y) surrender by the
Participant of unrestricted shares of Cape Fear Bank Corporation common stock he
or she has owned for at least six months before the exercise date as partial or
full payment of the Exercise Price, either by actual delivery of the shares or
by attestation, with each share valued at the Fair Market Value of a share of
Cape Fear Bank Corporation common stock on the exercise date. In its sole
discretion the Plan Committee may withhold its approval for any method of
payment for any reason, including but not limited to concerns that the proposed
method of payment will result in adverse financial accounting treatment, adverse
tax treatment for Cape Fear Bank Corporation or the Participant, or a violation
of the Sarbanes-Oxley Act of 2002, as amended from time to time, and related
regulations and guidance. A Participant may exercise an Option solely by sending
to the Plan Committee or its designee a completed exercise notice in the form
prescribed by the Plan Committee along with payment, or designation of an
approved payment procedure, of the Exercise Price.

6.6 Substitution of Options.    In Cape Fear Bank Corporation’s discretion,
persons who become Employees as a result of a transaction described in Internal
Revenue Code section 424(a) may receive Options in exchange for options granted
by their former employer or the former Related Entity subject to the rules and
procedures prescribed under section 424.

6.7 Rights Associated With Options.    A Participant holding an unexercised
Option shall have no voting or dividend rights associated with shares underlying
the unexercised Option. The Option shall be transferable solely as provided in
section 14.1. Unless otherwise specified in the Award Agreement or as otherwise
specifically provided in the Plan, Cape Fear Bank Corporation common stock
acquired by Option exercise shall have all dividend and voting rights associated
with Cape Fear Bank Corporation common stock and shall be transferable, subject
to applicable federal securities laws, applicable requirements of any national
securities exchange or system on which shares of Cape Fear Bank Corporation
common stock are then listed or traded, and applicable blue sky or state
securities laws.

 

6



--------------------------------------------------------------------------------

ARTICLE 7

RESTRICTED STOCK

7.1 Grant of Restricted Stock.    Subject to the terms, restrictions, and
conditions specified in the Plan and the associated Award Agreement, at any time
during the term of this Plan the Plan Committee may grant shares of Restricted
Stock to Employees and Cape Fear Bank Corporation’s board of directors may grant
shares of Restricted Stock to Directors. Restricted Stock may be granted at no
cost or at a price per share determined by the Plan Committee or the board of
directors, which may be less than the Fair Market Value of a share of Cape Fear
Bank Corporation common stock on the date of grant.

7.2 Earning Restricted Stock.    Subject to the terms, restrictions, and
conditions specified in the Plan and the associated Award Agreement and unless
otherwise specified in the Award Agreement—

(a) terms, restrictions, and conditions imposed on Restricted Stock granted to
Employees and Directors shall lapse as described in the Award Agreement,

(b) during the period in which satisfaction of the conditions imposed on
Restricted Stock is to be determined, Restricted Stock and any shares of Cape
Fear Bank Corporation common stock issuable as a dividend or other distribution
on the Restricted Stock shall be held by Cape Fear Bank Corporation as escrow
agent,

(c) at the end of the period in which satisfaction of the conditions imposed on
Restricted Stock is to be determined, the Restricted Stock shall be
(x) forfeited if all terms, restrictions, and conditions described in the Award
Agreement are not satisfied (with a refund, without interest, of any
consideration paid by the Participant), or (y) released from escrow and
distributed to the Participant as soon as practicable after the last day of the
period in which satisfaction of the conditions imposed on Restricted Stock is to
be determined if all terms, restrictions, and conditions specified in the Award
Agreement are satisfied. Any Restricted Stock Award relating to a fractional
share of Cape Fear Bank Corporation common stock shall be rounded to the next
whole share when settled.

7.3 Rights Associated With Restricted Stock.    During the period in which
satisfaction of the conditions imposed on Restricted Stock is to be determined
and unless the Restricted Stock Award Agreement specifies otherwise, Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated. Except as otherwise required for compliance with the conditions
for exemption of performance-based compensation from the deduction limitations
of Internal Revenue Code section 162(m) and except as otherwise required by the
terms of the applicable Award Agreement, during the period in which satisfaction
of the conditions imposed on Restricted Stock is to be determined each
Participant to whom Restricted Stock is issued may exercise full voting rights
associated with that Restricted Stock and shall be entitled to receive all
dividends and other distributions on that Restricted Stock; provided, however,
that if a dividend or other distribution is paid in the form of shares of Cape
Fear Bank Corporation common stock, those shares shall also be considered
Restricted Stock and shall be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock to which
the dividend or distribution relates.

7.4 Internal Revenue Code Section 83(b) Election.    The Plan Committee may
provide in an Award Agreement that the Award of Restricted Stock is conditioned
upon the Participant making or refraining from making an election under Internal
Revenue Code section 83(b). If a Participant makes an election under Internal
Revenue Code section 83(b) concerning a Restricted Stock Award, the Participant
must promptly file a copy of the election with Cape Fear Bank Corporation.

ARTICLE 8

PERFORMANCE SHARES

8.1 Generally.    Subject to the terms, restrictions, and conditions specified
in the Plan and the Award Agreement, the granting or vesting of Performance
Shares shall, in the Plan Committee’s sole discretion, be

 

7



--------------------------------------------------------------------------------

based on achievement of performance objectives derived from one or more of the
Performance Criteria specified in section 8.2. Performance Shares may be granted
(x) to Covered Officers in a manner that qualifies as performance-based
compensation under Internal Revenue Code section 162(m) or (y) to Employees who
are not Covered Officers in any manner reasonably determined by the Plan
Committee. Unless an Award Agreement provides otherwise, Performance Shares
awarded under this Plan are intended to satisfy the requirements for exclusion
from coverage under Internal Revenue Code section 409A, and all Performance
Share Award Agreements shall be construed and administered consistent with that
intention.

8.2 Performance Criteria.    (a) Vesting of Performance Shares that are intended
to qualify as performance-based compensation under Internal Revenue Code section
162(m) shall be based on one or more or any combination of the following
criteria (the “Performance Criteria”) and may be applied solely with reference
to Cape Fear Bank Corporation, to a Related Entity, to Cape Fear Bank
Corporation and a Related Entity, or relatively between Cape Fear Bank
Corporation, a Related Entity, or both and one or more unrelated entities—

 

  (1) net earnings or net income (before or after taxes),

  (2) earnings per share,

  (3) deposit or asset growth,

  (4) net operating income,

  (5) return measures (including return on assets and equity),

  (6) fee income,

  (7) earnings before or after taxes, interest, depreciation and/or
amortization,

  (8) interest spread,

  (9) productivity ratios,

  (10) share price, including but not limited to growth measures and total
stockholder return,

  (11) expense targets,

  (12) credit quality,

  (13) efficiency ratio,

  (14) market share,

  (15) customer satisfaction, and

  (16) net income after cost of capital.

(b) Vesting of Performance Shares granted to Participants who are not Covered
Officers may be based on one or more or any combination of the Performance
Criteria listed in section 8.2(a) or on other factors the Plan Committee
considers relevant and appropriate.

(c) Different Performance Criteria may be applied to individual Employees or to
groups of Employees and, as specified by the Plan Committee, may be based on the
results achieved (x) separately by Cape Fear Bank Corporation or any Related
Entity, (y) by any combination of Cape Fear Bank Corporation and Related
Entities, or (z) by any combination of segments, products, or divisions of Cape
Fear Bank Corporation and Related Entities.

(d) The Plan Committee shall make appropriate adjustments of Performance
Criteria to reflect the effect on any Performance Criteria of any stock dividend
or stock split affecting Cape Fear Bank Corporation common stock, a
recapitalization (including without limitation payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders, exchange of shares, or similar corporate change. Also, the Plan
Committee shall make a similar adjustment to any portion of a Performance
Criterion that is not based on Cape Fear Bank Corporation common stock but that
is affected by an event having an effect similar to those just described. As
permitted under Internal Revenue Code section 162(m), the Plan Committee may
make appropriate adjustments of Performance Criteria to reflect a substantive
change in an Employee’s job description or assigned duties and responsibilities.

(e) Performance Criteria shall be established in an associated Award Agreement
as soon as administratively practicable after the criteria are established, but
in the case of Covered Officers no later

 

8



--------------------------------------------------------------------------------

than the earlier of (x) 90 days after the beginning of the applicable
Performance Period and (y) the expiration of 25% of the applicable period in
which satisfaction of the applicable Performance Criteria is to be determined.

8.3 Earning Performance Shares.    Except as otherwise provided in the Plan or
the Award Agreement, at the end of each applicable period in which satisfaction
of the Performance Criteria is to be determined, the Plan Committee shall
certify that the Employee has or has not satisfied the Performance Criteria.
Performance Shares shall then be—

(a) forfeited to the extent the Plan Committee certifies that the Performance
Criteria are not satisfied, or

(b) to the extent the Performance Criteria are certified by the Plan Committee
as having been satisfied, distributed to the Employee in the form of shares of
Cape Fear Bank Corporation common stock (unless otherwise specified in the Award
Agreement) on or before the later of (x) the 15th day of the third month after
the end of the Participant’s taxable year in which the Plan Committee certifies
that the related Performance Criteria are satisfied and (y) the 15th day of the
third month after the end of Cape Fear Bank Corporation’s taxable year in which
the Plan Committee certifies that the related Performance Criteria are
satisfied. However, the Performance Shares may be distributed later if Cape Fear
Bank Corporation reasonably determines that compliance with that schedule is not
administratively practical and if the distribution is made as soon as practical.

8.4 Rights Associated with Performance Shares.    During the applicable period
in which satisfaction of the Performance Criteria is to be determined,
Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated. During the applicable period in which satisfaction of
the Performance Criteria is to be determined and unless the Award Agreement
provides otherwise, Employees may not exercise voting rights associated with
their Performance Shares and all dividends and other distributions paid on
Performance Shares shall be held by Cape Fear Bank Corporation as escrow agent.
At the end of the period in which satisfaction of the applicable Performance
Criteria is to be determined, dividends or other distributions held in escrow
shall be distributed to the Participant or forfeited as provided in section 8.3.
No interest or other accretion will be credited on dividends or other
distributions held in escrow. If a dividend or other distribution is paid in the
form of shares of Cape Fear Bank Corporation common stock, the shares shall be
subject to the same restrictions on transferability and forfeitability as the
shares of Cape Fear Bank Corporation common stock to which the dividend or
distribution relates.

ARTICLE 9

STOCK APPRECIATION RIGHTS

9.1 SAR Grants.    Subject to the terms of the Plan and the associated Award
Agreement, the Plan Committee may grant SARs to Employees at any time during the
term of this Plan. Unless an Award Agreement provides otherwise, SARs awarded
under this Plan are intended to satisfy the requirements for exclusion from
coverage under Internal Revenue Code section 409A, and all SAR Award Agreements
shall be construed and administered consistent with that intention.

9.2 Exercise Price.    The Exercise Price specified in the Award Agreement shall
not be less than 100% of the Fair Market Value of a share of Cape Fear Bank
Corporation common stock on the date of grant.

9.3 Exercise and Settling of SARs.    SARs shall be exercisable according to the
terms specified in the Award Agreement. A Participant exercising an SAR shall
receive whole shares of Cape Fear Bank Corporation common stock or cash (as
determined in the Award Agreement) having a value equal to (a) the excess of
(x) the Fair Market Value of a share of Cape Fear Bank Corporation common stock
on the exercise date over (y) the Exercise Price, multiplied by (b) the number
of shares of Cape Fear Bank Corporation common stock

 

9



--------------------------------------------------------------------------------

for which the SAR is exercised. The value of any fractional share of Cape Fear
Bank Corporation common stock produced by this formula shall be settled in cash.

ARTICLE 10

TERMINATION

10.1 Termination for Cause.    (a) If a Participant’s employment or director
service terminates for Cause or if in Cape Fear Bank Corporation’s judgement a
basis for termination for Cause exists, all Awards held by the Participant that
are outstanding shall be forfeited, regardless of whether the Awards are
exercisable and regardless of whether Participant’s employment or director
service with Cape Fear Bank Corporation or a Related Entity actually terminates,
except that Restricted Stock or Performance Shares that have been released from
escrow and distributed to the Participant shall not be affected by termination
for Cause.

(b) The term “Cause” shall mean one or more of the acts described in this
section 10.1. However, Cause shall not be deemed to exist merely because the
Participant is absent from active employment during periods of paid time off,
consistent with the applicable paid time-off policy of Cape Fear Bank
Corporation or the Related Entity with which the Participant is employed, as the
case may be, sickness or illness or while suffering from an incapacity due to
physical or mental illness, including a condition that does or may constitute a
Disability, or other period of absence approved by Cape Fear Bank Corporation or
the Related Entity, as the case may be:

(1) an act of fraud, intentional misrepresentation, embezzlement,
misappropriation, or conversion by the Participant of the assets or business
opportunities of Cape Fear Bank Corporation or a Related Entity,

(2) conviction of the Participant of or plea by the Participant of guilty or no
contest to a felony or a misdemeanor,

(3) violation by the Participant of the written policies or procedures of Cape
Fear Bank Corporation or the Related Entity with which the Participant is
employed, including but not limited to violation of Cape Fear Bank Corporation’s
or the Related Entity’s code of ethics,

(4) unless disclosure is inadvertent, disclosure to unauthorized persons of any
confidential information not in the public domain relating to Cape Fear Bank
Corporation’s or a Related Entity’s business, including all processes,
inventions, trade secrets, computer programs, technical data, drawings or
designs, information concerning pricing and pricing policies, marketing
techniques, plans and forecasts, new product information, information concerning
methods and manner of operations, and information relating to the identity and
location of all past, present, and prospective customers and suppliers,

(5) intentional breach of any contract with or violation of any legal obligation
owed to Cape Fear Bank Corporation or a Related Entity,

(6) dishonesty relating to the duties owed by the Participant to Cape Fear Bank
Corporation or a Related Entity,

(7) the Participant’s willful and continued refusal to substantially perform
assigned duties, other than refusal resulting from sickness or illness or while
suffering from an incapacity due to physical or mental illness, including a
condition that does or may constitute a Disability,

(8) the Participant’s willful engagement in gross misconduct materially and
demonstrably injurious to Cape Fear Bank Corporation or a Related Entity,

(9) the Participant’s breach of any term of this Plan or an Award Agreement,

(10) intentional cooperation with a party attempting a Change in Control of Cape
Fear Bank Corporation, unless Cape Fear Bank Corporation’s board of directors
approves or ratifies the

 

10



--------------------------------------------------------------------------------

 

Participant’s action before the Change in Control or unless the Participant’s
cooperation is required by law, or

(11) any action that constitutes cause as defined in any written agreement
between the Participant and Cape Fear Bank Corporation or a Related Entity.

10.2 Termination for any Other Reason.    Unless specified otherwise in the
Award Agreement or in this Plan and except as provided in section 10.1, the
portion of a Participant’s outstanding Award that is unvested and unexercisable
when the Participant’s employment or director service terminates shall be
forfeited and the portion of any Restricted Stock Award or Performance Share
Award that is unvested and held in escrow shall be forfeited. Options and SARs
that are exercisable when termination occurs shall be forfeited if not exercised
before the earlier of (x) the expiration date specified in the Award Agreement
or (y) 90 days after the termination date.

ARTICLE 11

EFFECT OF A CHANGE IN CONTROL

11.1 Definition of Change in Control.    The term “Change in Control” shall have
the meaning given in any written agreement between the Employee and Cape Fear
Bank Corporation or any Related Entity. However, if an Award is subject to
Internal Revenue Code section 409A, the term Change in Control shall have the
meaning given in section 409A. If an Award is not subject to Internal Revenue
Code section 409A and if the term Change in Control is not defined in a written
agreement between the Employee and Cape Fear Bank Corporation or a Related
Entity, any of the following events occurring on or after the date this Plan
becomes effective under section 1.2 shall constitute a Change in Control—

(a) Change in Board Composition. If individuals who constitute Cape Fear Bank
Corporation’s board of directors on the date this Plan becomes effective under
section 1.2 (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the board of directors. A person who becomes a director
after the date this Plan becomes effective and whose election or nomination for
election is approved by a vote of at least two-thirds (2/3) of the Incumbent
Directors on the board of directors shall be deemed to be an Incumbent Director.
The necessary two-thirds approval may take the form of a specific vote on that
person’s election or nomination or approval of Cape Fear Bank Corporation’s
proxy statement in which the person is named as a nominee for director, without
written objection by Incumbent Directors to the nomination. A person elected or
nominated as a director of Cape Fear Bank Corporation initially as the result of
an actual or threatened director-election contest or any other actual or
threatened solicitation of proxies by or on behalf of any person other than Cape
Fear Bank Corporation’s board of directors shall never be considered an
Incumbent Director, unless at least two-thirds ( 2/3) of the Incumbent Directors
specifically vote to treat that person as an Incumbent Director.

(b) Significant Ownership Change. If any person directly or indirectly is or
becomes the beneficial owner of securities whose combined voting power in the
election of Cape Fear Bank Corporation’s directors is—

(1) 50% or more of the combined voting power of all of Cape Fear Bank
Corporation’s outstanding securities eligible to vote for the election of Cape
Fear Bank Corporation directors,

(2) 25% or more, but less than 50%, of the combined voting power of all of Cape
Fear Bank Corporation’s outstanding securities eligible to vote in the election
of Cape Fear Bank Corporation’s directors, except that an event described in
this paragraph (b)(2) shall not constitute a Change in Control if it is the
result of any of the following acquisitions of Cape Fear Bank Corporation’s
securities—

 

  (A)

by Cape Fear Bank Corporation or a Related Entity, reducing the number of Cape
Fear Bank Corporation securities outstanding (unless the person thereafter
becomes the beneficial owner

 

11



--------------------------------------------------------------------------------

 

of additional securities that are eligible to vote in the election of Cape Fear
Bank Corporation directors, increasing the person’s beneficial ownership by more
than one percent),

 

  (B) by or through an employee benefit plan sponsored or maintained by Cape
Fear Bank Corporation or a Related Entity and described (or intended to be
described) in Internal Revenue Code section 401(a),

 

  (C) by or through an equity compensation plan maintained by Cape Fear Bank
Corporation or a Related Entity, including this Plan and any program described
in Internal Revenue Code section 423,

 

  (D) by an underwriter temporarily holding securities in an offering of
securities,

 

  (E) in a Non-Control Transaction, as defined in section 11.1(c), or

 

  (F) in a transaction (other than one described in section 11.1(c)) in which
securities eligible to vote in the election of Cape Fear Bank Corporation
directors are acquired from Cape Fear Bank Corporation, if a majority of the
Incumbent Directors approves a resolution providing expressly that the
acquisition shall not constitute a Change in Control.

(c) Merger. Consummation of a merger, consolidation, share exchange, or similar
form of corporate transaction involving Cape Fear Bank Corporation or a Related
Entity requiring approval of Cape Fear Bank Corporation’s stockholders, whether
for the transaction or for the issuance of securities in the transaction (a
“Business Combination”), unless immediately after the Business Combination—

 

  (1) more than 50% of the total voting power of either (x) the corporation
resulting from consummation of the Business Combination (the “Surviving
Corporation”) or, if applicable, (y) the ultimate parent corporation that
directly or indirectly beneficially owns 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”) is
represented by securities that were eligible to vote in the election of Cape
Fear Bank Corporation directors and that were outstanding immediately before the
Business Combination (or, if applicable, represented by securities into which
the Cape Fear Bank Corporation securities were converted in the Business
Combination), and that voting power among the holders thereof is in
substantially the same proportion as the voting power of securities eligible to
vote in the election of Cape Fear Bank Corporation directors among the holders
thereof immediately before the Business Combination,

 

  (2) no person (other than any employee benefit plan sponsored or maintained by
the Surviving Corporation or the Parent Corporation or any employee stock
benefit trust created by the Surviving Corporation or the Parent Corporation)
directly or indirectly is or becomes the beneficial owner of 25% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and

 

  (3) at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
were Incumbent Directors when the initial agreement providing for the Business
Combination was approved by Cape Fear Bank Corporation’s board of directors.

A Business Combination satisfying all of the criteria specified in clauses (1),
(2), and (3) of this section 11.1(c) shall constitute a “Non-Control
Transaction,” or

(d) Sale of Assets. If Cape Fear Bank Corporation’s stockholders approve a plan
of complete liquidation or dissolution of Cape Fear Bank Corporation or a sale
of all or substantially all of its assets, but in any case only if Cape Fear
Bank Corporation’s assets are transferred to an entity not owned directly or
indirectly by Cape Fear Bank Corporation or its stockholders.

 

12



--------------------------------------------------------------------------------

11.2 Effect of Change in Control.    If a Change in Control occurs, the Plan
Committee shall have the right in its sole discretion to—

(a) accelerate the exercisability of any or all Options or SARs, despite any
limitations contained in the Plan or Award Agreement,

(b) accelerate the vesting of Restricted Stock, despite any limitations
contained in the Plan or Award Agreement,

(c) accelerate the vesting of Performance Shares, despite any limitations
contained in the Plan or Award Agreement,

(d) cancel any or all outstanding Options, SARs, and Performance Shares in
exchange for the kind and amount of shares of the surviving or new corporation,
cash, securities, evidences of indebtedness, other property, or any combination
thereof that the holder of the Option, SAR, or Performance Share would have
received upon consummation of the Change-in-Control transaction (the
“Acquisition Consideration”) had the Option, SAR, or Performance Share been
exercised or converted into shares of Cape Fear Bank Corporation common stock
before the transaction, less the applicable exercise or purchase price,

(e) cause the holders of any or all Options, SARs, and Performance Shares to
have the right during the term of the Option, SAR, or Performance Share to
receive upon exercise the Acquisition Consideration receivable upon consummation
of the transaction by a holder of the number of shares of Cape Fear Bank
Corporation common stock that might have been obtained upon exercise or
conversion of all or any portion thereof, less the applicable exercise or
purchase price therefor, or to convert the Stock Option, SAR, or Performance
Share into a stock option, appreciation right, or performance share relating to
the surviving or new corporation in the transaction, or

(f) take such other action as it deems appropriate to preserve the value of the
Award to the Participant.

The Plan Committee may provide for any of the foregoing actions in an Award
Agreement in advance, may provide for any of the foregoing actions in connection
with the Change in Control, or both. Alternatively, the Plan Committee shall
also have the right to require any purchaser of Cape Fear Bank Corporation’s
assets or stock, as the case may be, to take any of the actions set forth in the
preceding sentence as such purchaser may determine to be appropriate or
desirable. The manner of application and interpretation of the provisions of
this section 11.2 shall be determined by the Plan Committee in its sole and
absolute discretion. Despite any provision of this Plan or an Award Agreement to
the contrary, a Participant shall not be entitled to any amount under this Plan
if he or she acted in concert with any person to effect a Change in Control,
unless the Participant acted at the specific direction of Cape Fear Bank
Corporation’s board of directors and in his or her capacity as an employee of
Cape Fear Bank Corporation or any Related Entity. For purposes of this Plan the
term “person” shall be as defined in section 3(a)(9) and as used in sections
13(d)(3) and 14(d) (2) of the Securities Exchange Act of 1934, and the terms
“beneficial owner” and “beneficial ownership” shall have the meaning given in
the Securities and Exchange Commission’s Rule 13d-3 under the Securities
Exchange Act of 1934.

ARTICLE 12

AMENDMENT, MODIFICATION, AND TERMINATION OF THIS PLAN

Cape Fear Bank Corporation may terminate, suspend, or amend the Plan at any time
without stockholder approval, unless stockholder approval is necessary to
satisfy applicable requirements imposed by (a) Rule 16b-3 under the Securities
Exchange Act of 1934, or any successor rule or regulation, (b) the Internal
Revenue Code, which requirements may include qualification of an Award as
performance-based compensation under Internal Revenue Code section 162(m), or
(c) any securities exchange, market, or other quotation system on or

 

13



--------------------------------------------------------------------------------

through which Cape Fear Bank Corporation’s securities are listed or traded.
However, no Plan amendment shall (x) result in the loss of a Plan Committee
members’ status as a “non-employee director,” as that term is defined in Rule
16b-3 under the Securities Exchange Act of 1934 or any successor rule or
regulation, (y) cause the Plan to fail to satisfy the requirements imposed by
Rule 16b-3, or (z) without the affected Participant’s consent (and except as
specifically provided otherwise in this Plan or the Award Agreement), adversely
affect any Award granted before the amendment, modification, or termination.
Despite any provision in the Plan, including this Article 12, to the contrary,
Cape Fear Bank Corporation shall have the right to amend the Plan and any Award
Agreements without additional consideration to affected Participants if
amendment is necessary to avoid penalties arising under Internal Revenue Code
section 409A, even if the amendment reduces, restricts, or eliminates rights
granted under the Plan, the Award Agreement, or both before the amendment.

ARTICLE 13

ISSUANCE OF SHARES AND SHARE CERTIFICATES

13.1 Issuance of Shares.    Cape Fear Bank Corporation shall issue or cause to
be issued shares of its common stock as soon as practicable upon exercise or
conversion of an Award that is payable in shares of Cape Fear Bank Corporation
common stock. No shares shall be issued until full payment is made, if payment
is required by the terms of the Award. Until a stock certificate evidencing the
shares is issued, no right to vote or receive dividends or any other rights as a
stockholder shall exist for the shares of Cape Fear Bank Corporation common
stock to be issued, despite the exercise or conversion of the Award payable in
shares. Issuance of a stock certificate shall be evidenced by the appropriate
entry on the books of Cape Fear Bank Corporation or of a duly authorized
transfer agent of Cape Fear Bank Corporation.

13.2 Delivery of Share Certificates.    Cape Fear Bank Corporation shall not be
required to issue or deliver any certificates until all of the following
conditions are fulfilled—

(a) payment in full for the shares and for any tax withholding,

(b) completion of any registration or other qualification of the shares the Plan
Committee in its discretion deems necessary or advisable under any Federal or
state laws or under the rulings or regulations of the Securities and Exchange
Commission or any other regulating body,

(c) if Cape Fear Bank Corporation common stock is listed on the Nasdaq Stock
Market or another exchange, admission of the shares to listing on the Nasdaq
Stock Market or the other exchange,

(d) if the offer and sale of shares of Cape Fear Bank Corporation common stock
is not registered under the Securities Act of 1933, qualification of the offer
and sale as a private placement under the Securities Act of 1933 or
qualification under another registration exemption under the Securities Act of
1933,

(e) obtaining any approval or other clearance from any Federal or state
governmental agency the Plan Committee in its discretion determines to be
necessary or advisable, and

(f) the Plan Committee is satisfied that the issuance and delivery of shares of
Cape Fear Bank Corporation common stock under this Plan complies with applicable
Federal, state, or local law, rule, regulation, or ordinance or any rule or
regulation of any other regulating body, for which the Plan Committee may seek
approval of Cape Fear Bank Corporation’s counsel.

13.3 Applicable Restrictions on Shares.    Shares of Cape Fear Bank Corporation
common stock issued may be subject to such stock transfer orders and other
restrictions as the Plan Committee may determine are necessary or advisable
under any applicable Federal or state securities law rules, regulations and
other requirements, the rules, regulations and other requirements of the Nasdaq
Stock Market or any stock

 

14



--------------------------------------------------------------------------------

exchange upon which Cape Fear Bank Corporation common stock is listed, and any
other applicable Federal or state law. Certificates for the common stock may
bear any restrictive legends the Plan Committee considers appropriate.

13.4 Book Entry.    Instead of issuing stock certificates evidencing shares,
Cape Fear Bank Corporation may use a “book entry” system in which a computerized
or manual entry is made in the records of Cape Fear Bank Corporation to evidence
the issuance of shares of Cape Fear Bank Corporation common stock. Cape Fear
Bank Corporation’s records are binding on all parties, unless manifest error
exists.

ARTICLE 14

MISCELLANEOUS

14.1 Assignability.    Except as described in this section or as provided in
section 14.2, an Award may not be transferred except by will or by the laws of
descent and distribution, and an Award may be exercised during the Participant’s
lifetime solely by the Participant or by the Participant’s guardian or legal
representative. However, with the permission of the Plan Committee a Participant
or a specified group of Participants may transfer Awards other than Incentive
Stock Options to a revocable inter vivos trust of which the Participant is the
settlor, or may transfer Awards other than Incentive Stock Options to a member
of the Participant’s immediate family, a revocable or irrevocable trust
established solely for the benefit of the Participant’s immediate family, a
partnership or limited liability company whose only partners or members are
members of the Participant’s immediate family, or an organization described in
Internal Revenue Code section 501(c)(3). An Award transferred to one of these
permitted transferees shall continue to be subject to all of the terms and
conditions that applied to the Award before the transfer and to any other rules
prescribed by the Plan Committee. A permitted transferee may not retransfer an
Award except by will or by the laws of descent and distribution, and the
transfer by will or by the laws of descent and distribution must be a transfer
to a person who would be a permitted transferee according to this section 14.1.

14.2 Beneficiary Designation.    Each Participant may name a beneficiary or
beneficiaries to receive or to exercise any vested Award that is unpaid or
unexercised at the Participant’s death. Beneficiaries may be named contingently
or successively. Unless otherwise provided in the beneficiary designation, each
designation made shall revoke all prior designations made by the same
Participant. A beneficiary designation must be made on a form prescribed by the
Plan Committee and shall not be effective until filed in writing with the Plan
Committee. If a Participant has not made an effective beneficiary designation,
the deceased Participant’s beneficiary shall be his or her surviving spouse or,
if none, the deceased Participant’s estate. None of Cape Fear Bank Corporation,
its board of directors, or the Plan Committee is required to infer a beneficiary
from any other source. The identity of a Participant’s designated beneficiary
shall be based solely on the information included in the latest beneficiary
designation form completed by the Participant and shall not be inferred from any
other evidence.

14.3 No Implied Rights to Awards or Continued Services.    No potential
participant has any claim or right to be granted an Award under this Plan, and
there is no obligation of uniformity of treatment of participants under this
Plan. Nothing in the Plan shall or shall be construed to guarantee that any
Participant will receive a future Award. Neither this Plan nor any Award shall
be construed as giving any individual any right to continue as an Employee or
director of Cape Fear Bank Corporation or a Related Entity. Neither the Plan nor
any Award shall constitute a contract of employment, and Cape Fear Bank
Corporation expressly reserves to itself and all Related Entities the right at
any time to terminate employees free from liability or any claim under this
Plan, except as may be specifically provided in this Plan or in an Award
Agreement.

14.4 Tax Withholding.    (a) Cape Fear Bank Corporation shall withhold from
other amounts owed to the Participant or require a Participant to remit to Cape
Fear Bank Corporation an amount sufficient to satisfy federal, state, and local
withholding tax requirements on any Award, exercise, or cancellation of an Award
or purchase of Stock. If these amounts are not to be withheld from other
payments due to the Participant or if

 

15



--------------------------------------------------------------------------------

there are no other payments due to the Participant, Cape Fear Bank Corporation
shall defer payment of cash or issuance of shares of Stock until the earlier of
(x) 30 days after the settlement date, or (y) the date the Participant remits
the required amount.

(b) If the Participant does not remit the required amount within 30 days after
the settlement date, Cape Fear Bank Corporation shall permanently withhold from
the value of the Awards to be distributed the minimum amount required to be
withheld to comply with applicable federal, state, and local income, wage, and
employment taxes, distributing the balance to the Participant.

(c) In its sole discretion, which may be withheld for any reason or for no
reason, the Plan Committee may permit a Participant to reimburse Cape Fear Bank
Corporation for this tax withholding obligation through one or more of the
following methods, subject to conditions the Plan Committee establishes—

(1) having shares of Stock otherwise issuable under the Plan withheld by Cape
Fear Bank Corporation, but only to the extent of the minimum amount that must be
withheld to comply with applicable state, federal, and local income, employment,
and wage tax laws,

(2) delivering to Cape Fear Bank Corporation previously acquired shares of Cape
Fear Bank Corporation common stock that the Participant has owned for at least
six months,

(3) remitting cash to Cape Fear Bank Corporation, or

(4) remitting a personal check immediately payable to Cape Fear Bank
Corporation.

14.5 Indemnification.    Each individual who is or was a member of Cape Fear
Bank Corporation’s board of directors or Plan Committee shall be indemnified and
held harmless by Cape Fear Bank Corporation against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be made a party or in which he or she may be involved by
reason of any action taken or not taken under the Plan as a director of Cape
Fear Bank Corporation or as a Plan Committee member and against and from any and
all amounts paid, with Cape Fear Bank Corporation’s approval, by him or her in
settlement of any matter related to or arising from the Plan as a Cape Fear Bank
Corporation director or as a Plan Committee member or paid by him or her in
satisfaction of any judgment in any action, suit or proceeding relating to or
arising from the Plan against him or her as a Cape Fear Bank Corporation
director or as a Plan Committee member, but only if he or she gives Cape Fear
Bank Corporation an opportunity at its expense to handle and defend the matter
before he or she undertakes to handle and defend it in his or her own behalf.
The right of indemnification described in this section is not exclusive and is
independent of any other rights of indemnification to which the individual may
be entitled under Cape Fear Bank Corporation’s organizational documents, by
contract, as a matter of law, or otherwise.

14.6 No Limitation on Compensation.    Nothing in the Plan shall be construed to
limit the right of Cape Fear Bank Corporation to establish other plans or to pay
compensation to its employees or directors in cash or property in a manner not
expressly authorized under the Plan.

14.7 Governing Law.    The Plan and all agreements hereunder shall be construed
in accordance with and governed by the laws, other than laws governing conflict
of laws, of the State of North Carolina. This Plan is not intended to be
governed by the Employee Retirement Income Security Act of 1974, and the Plan
shall be construed and administered in a manner that is consistent with that
intention.

14.8 No Impact on Benefits.    Plan Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in benefit calculations.

14.9 Securities and Exchange Commission Rule 16b-3.    The Plan is intended to
comply with all applicable conditions of Securities and Exchange Commission Rule
16b-3 under the Securities Exchange Act

 

16



--------------------------------------------------------------------------------

of 1934, as that rule may be amended from time to time. All transactions
involving a Participant who is subject to beneficial ownership reporting under
section 16(a) of the Securities Exchange Act of 1934 shall be subject to the
conditions set forth in Rule 16b-3, regardless of whether the conditions are
expressly set forth in this Plan, and any provision of this Plan that is
contrary to Rule 16b-3 shall not apply to that Participant.

14.10 Internal Revenue Code Section 162(m).    The Plan is intended to comply
with applicable requirements of section 162(m) for exemption of
performance-based compensation from the deduction limitations of section 162(m).
Unless the Plan Committee expressly determines otherwise, any provision of this
Plan that is contrary to those section 162(m) exemption requirements shall not
apply to an Award that is intended to qualify for the exemption for
performance-based compensation.

14.11 Successors.    All obligations of Cape Fear Bank Corporation under Awards
granted under this Plan are binding on any successor to Cape Fear Bank
Corporation, whether as a result of a direct or indirect purchase, merger,
consolidation, or otherwise of all or substantially all of the business or
assets of Cape Fear Bank Corporation.

14.12 Severability.    If any provision of this Plan or the application thereof
to any person or circumstances is held to be illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of this Plan
or other applications, and this Plan is to be construed and enforced as if the
illegal or invalid provision had not been included.

14.13 No Golden Parachute Payments.    Despite any provision in this Plan or in
an Award Agreement to the contrary, Cape Fear Bank Corporation shall not be
required to make any payment under this Plan or an Award Agreement that would be
a prohibited golden parachute payment within the meaning of section 18(k) of the
Federal Deposit Insurance Act.

 

17